Orders affirmed, without costs of this appeal to either party. Memorandum: The complaint fails to state facts sufficient to constitute a cause of action. (Rules Civ. Prae. rule 106, subd. 5.) The law of this State makes no provision for the enforcement by a wife of a claim against her husband for maintenance, except in connection with a matrimonial action, which is statutory in character. (Johnson v. Johnson, 206 N. Y. 561, 565, 567; Ainsworth v. Ainsworth, 239 App. Div. 258, 259.) The allegations of plaintiff’s complaint, being inappropriate bo a matrimonial action, are insufficient to constitute a cause of action against her husband for maintenance. We do not pass upon the validity of the divorce alleged by the defendant to have been granted in Arkansas in 1937 in his favor against the plaintiff. All concur. (One order dismisses the complaint in an action to compel defendant, who secured a divorce from plaintiff in Arkansas in 1937, to provide for her support. The other order resettles the first order.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.